Citation Nr: 1519914	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-07 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating in excess of 10 percent for prostate cancer residuals with erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

The Veteran testified before the undersigned in a February 2015 hearing, a transcript of which is of record.

The issue an increased rating for prostate cancer residuals is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and credible evidence establishes that the Veteran has experienced bilateral hearing loss and tinnitus since his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has bilateral hearing loss and tinnitus as due to active service hazardous noise exposure.  In addition to serving as Marine Corps Radio Dispatcher and being exposed to the noise of radio transmissions, he asserts that he was exposed to frequent shellings and gun fire.  The Veteran received a Combat Action Ribbon for his service.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and concedes in-service hazardous noise exposure.   38 U.S.C.A. § 1154(a) (West 2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2014).  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.  The July 2011 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

The Veteran's August 1967 service entrance examination and November 1969 service separation examination show that his hearing was within normal limits.  His service treatment records (STRs) do not show any complaints of hearing loss or tinnitus.  The only notation of any ear-related issues was in August 1969, when the Veteran was noted to have bilateral scarring of the tympanic membrane on an enlistment extension examination.
    
Private testing from September 1999, April 2010, May 2011, showed hearing loss and tinnitus.  The testing from September 1999 showed that the Veteran's speech discrimination was 92 percent in the right ear and 88 percent in the left ear.  No opinions were provided as to the etiology of the disabilities.  

On a VA audiology examination in July 2011, the examiner diagnosed the Veteran with tinnitus and bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely as not that the Veteran's current hearing loss and tinnitus were related to his service.  The examiner stated that the "cited evidence [did] not show finding related to bilateral hearing loss" and "findings related to tinnitus."  The examiner also noted that the Veteran's STRs were negative for complaints of hearing loss or tinnitus.  The examiner related that the Veteran reported exposure to guns, fire fights, and incoming rounds, all without hearing protection, while in active service.

In his hearing testimony and several lay statements, the Veteran related that he was exposed to the noise resulting from his work as a Radio Dispatcher in the Fire Direction Control for an artillery battery and being exposed to the noise of radio transmissions, in addition to being exposed to close-by "friendly fire" and enemy shellings and gun fire.  He stated that his hearing problems and tinnitus started while he was in active service.  The Veteran has also reported that he was not exposed to any hazardous noise after separation from service, working as a draftsman for the Texas Highway Department for two years and then as an AT&T cable repairman.  

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statement which he has submitted. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss and tinnitus as well as his current manifestations of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The Board also finds the lay statements in evidence credible.  The Veteran's statements are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's bilateral hearing loss and tinnitus symptomatology, and the Board finds them both assertive and persuasive. 

As for tinnitus, the Board notes that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of ringing in his ears since that time are consistent and credible, and the Board finds that the Veteran's lay statements are sufficient to establish service connection for tinnitus under these circumstances.

As for hearing loss, the Board finds that the Veteran's statements as to the onset of hearing loss and continuity of symptomatology of hearing loss since service are credible, and the Board finds that those lay statements are sufficient to establish continuity of symptomatology of hearing loss in this case.  Both the Veteran and the Board acknowledge that chronic hearing loss was not documented in service or for many years thereafter.  However, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014). 

In this regard, while the VA opinion of record is not favorable to the Veteran, the July 2011 VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss and tinnitus, stating instead that the Veteran's disabilities were not the result of his service.  Nor did the examiner discuss the Veteran's lack of hazardous noise exposure post-service, or the notation in the Veteran's STRs which stated that he had scarring on his tympanic membranes bilaterally.  Despite stating that "cited evidence [did] not show finding related to bilateral hearing loss" and "findings related to tinnitus," the July 2011 VA examiner failed to discuss and consider pertinent evidence in this case.  While the examiner appeared to attribute the Veteran's hearing loss and tinnitus to factors other than service, the examiner never explicitly stated what post-service factors could have caused the Veteran's disabilities.  Regardless of the examiner's failure to discuss the etiology of the disabilities, the Veteran essentially denied any other factors caused his hearing loss, asserting that his hearing loss and tinnitus began in active service as a result to hazardous noise exposure.

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of hearing loss and tinnitus in service, continuity of symptoms since service, evidence linking both disabilities to noise exposure, and resolving any doubt in the Veteran's favor, service connection for tinnitus and bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 


REMAND

First, a remand is required to obtain additional medical records.  At the February 2015 hearing, the Veteran has indicated that he receives both VA and private medical care for his prostate cancer residuals.  A review of the claims file shows that the last medical treatment records, both VA and private, are from 2011.  These ongoing VA and private records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Second, a remand is required for a new examination.  VA's duty to assist includes providing a medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is inadequate to evaluate the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); 38 C.F.R. § 3.326(a) (2013).  The Veteran has indicated an exacerbation of his disability since his last VA examination in January 2013.  Evidence currently of record does not allow the Board to have an accurate picture of the Veteran's disability.  Therefore, the Veteran must be provided a new medical examination which would allow for adjudication of his claim of an increased rating for prostate cancer residuals.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all medical providers who have treated him for a prostate cancer residuals disability.  Obtain any treatment records that are not of record and associate them with the claims file.  If any identified records cannot be obtained, and further attempts would be futile, note that in the claims file and notify the Veteran so that he can make an attempt to obtain those records on his own behalf.   

2. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his prostate cancer residuals.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and that review must be noted on the examination report.  All tests deemed necessary should be conducted and the results reported in detail.  All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. The examiner should:

a) Discuss any and all symptomatology associated with the Veteran's residuals of prostate cancer disability.

b) Specifically address whether the Veteran has any renal dysfunction, voiding dysfunction, urinary frequency dysfunction, obstructed voiding dysfunction, or a urinary tract infection as a result of his prostate cancer residuals, and evaluate each present dysfunction as appropriate under 38 C.F.R. § 4.115b.

c) Address whether the prostate cancer residuals, including any associated voiding or urinary frequency dysfunction, have any impact on the Veteran's activities of daily living, and/or preclude obtaining and maintaining substantially gainful employment consistent with his education and past work experience.

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


